Order entered March 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00076-CR

                          JAMES LOYD BANKSTON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 31508CC

                                         ORDER
       The State’s March 13, 2015 motion to extend time to file a brief is GRANTED, and the

brief received on March 13, 2015 is ORDERED filed as of this date.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE